Citation Nr: 1233514	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  05-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an extraschedular evaluation for service-connected pes planus (flat feet), currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1973 to July 1976 and from September 1978 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, continuing the previously assigned disability evaluation of 30 percent.  The Board denied the Veteran's claim in August 2007 and the Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Court granted a partial Joint Motion for Remand and remanded this issue back to the Board.  

The Board remanded the Veteran's claim in December 2008 for additional evidentiary development, and in September 2009, the Board again denied the Veteran's claim for an increased disability evaluation.  The Veteran appealed this denial to the Court.  In April 2011, the Court remanded, in part, the Veteran's claim back to the Board.  Specifically, the Court remanded the issue of entitlement to an increased disability evaluation on an extraschedular basis.  However, the Court affirmed the Board's previous denial of entitlement to an increased disability evaluation on a schedular basis.  

Finally, in November 2011, the Board remanded the Veteran's claims so that they could be referred to the VA Director of Compensation and Pension Service for extraschedular consideration.  Regrettably, as the Director did not provide an opinion regarding entitlement to a higher disability evaluation for pes planus on an extraschedular basis, an addition remand is required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Regrettably, since the directives of the November 2011 Board remand were not fully carried out, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

The Veteran contends that he is entitled to a disability evaluation in excess of 30 percent for his service-connected pes planus.  As already discussed in the Board's prior remand, this claim was previously denied by the Board on a schedular basis.  In April 2011, the Court affirmed this decision.  Therefore, the issue currently before the Board is whether the Veteran is entitled to an increased disability evaluation on an extraschedular basis.  

The rating schedule represents, as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran is currently rated as 30 percent disabled for bilateral pes planus under Diagnostic Code 5276.  Under this code, a 30 percent disability evaluation is the highest available rating without evidence of marked pronation and marked inward displacement of the feet, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  As found by the Board in September 2009, the Veteran did not suffer from such symptomatology, and as such, a higher disability evaluation on a schedular basis could not be provided.  

Therefore, in November 2011, the Veteran's claim was remanded so that the RO could refer the issue of entitlement to a disability evaluation in excess of 30 percent for bilateral pes planus on an extraschedular basis to the Director of Compensation and Pension Service.  The record reflects that the Appeals Management Center (AMC) indeed referred this claim to the Director of Compensation and Pension Service in November 2011.  However, the Director's response of February 2012 only considered whether the Veteran was entitled to TDIU benefits on an extraschedular basis.  No opinion was provided as to whether a disability evaluation in excess of 30 percent for pes planus was warranted on an extraschedular basis.  

While the Director did offer an opinion as to whether extraschedular consideration is warranted for the issue of entitlement to TDIU benefits, this issue cannot be adjudicated until after the completion of the current remand directives.  If the Veteran is indeed granted a higher disability evaluation for his service-connected pes planus on an extraschedular basis, then the Veteran may in fact be entitled to TDIU benefits on a schedular basis.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Board, therefore, finds that the claim of entitlement to TDIU benefits is inextricably intertwined with the issue of entitlement to a higher disability evaluation for pes planus on an extraschedular basis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the issue of entitlement to an extraschedular evaluation for bilateral pes planus to the Director of Compensation and Pension Service.  

2.  The RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


